

CNX Resources Corporation
Equity Incentive Plan
As Amended and Restated Effective January 26, 2018


Capitalized terms shall have the meaning set forth in Section 16 of the Plan.


1.     PURPOSE.


The purposes of the CNX Resources Corporation Equity Incentive Plan, as amended
and restated as set forth herein, are to promote the interests of the Company
and its shareholders by (i) attracting and retaining Eligible Directors,
executive officers and other key employees of the Company and its Affiliates;
(ii) motivating such individuals by means of performance-related incentives to
achieve long-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.


2.     RESPONSIBILITY FOR ADMINISTRATION.


(a)     Authority of Board. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Board by the Plan, the Board shall have full power and discretionary authority
to decide all matters relating to the administration and interpretation of the
Plan; provided, however, that ministerial responsibilities of the Plan (e.g.,
management of day-to-day matters) may be delegated to the Company’s officers, as
set forth in Section 2(d) below. The Board’s powers include the authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to an eligible Employee; (iii) determine the number of Shares to be
covered by, or with respect to which payments, rights, or other matters are to
be calculated in connection with, Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited, or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited, or suspended; (vi) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Board;
(vii) interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan; (viii) establish, amend, suspend, or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan; (ix) advance the lapse of any waiting
period, accelerate any exercise date, waive or modify any restriction applicable
to Awards (except those restrictions imposed by law); (x) correct any defect or
supply any omission or reconcile any inconsistency in the Plan or in any Award
Agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect; (xi) determine whether, and the extent to which, adjustments
are required pursuant to Section 3 hereof and authorize the termination,
conversion, substitution or succession of Awards upon the occurrence of a
transaction or an event of the type described in Section 3(c) below; and
(xii) make any other determination and take any other action that the Board
deems necessary or desirable for the administration of the Plan. All decisions
and determinations of the Board shall be final, conclusive and binding on the
Company, the Participant and any and all interested parties.


(b)     Board Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Board, may be made at any time and shall be final, conclusive,
and binding upon all Persons, including the Company, any Affiliate, any
Participant, any holder or beneficiary of any Award, any shareholder and any
Employee. All Awards shall be made conditional upon the Participant’s
acknowledgement, in writing or by acceptance of the Award, that all decisions
and determinations of the Board shall be final and binding on the Participant,
his or her beneficiaries and any other person having or claiming an interest
under such Award.


(c)     Delegation to Committee. The Board may delegate to the Committee any or
all of its authority for the administration of the Plan and may revoke such
delegation at any time; provided, however, that the Board shall approve (i) any
Awards to the Company’s Eligible Directors and (ii) amendments to the Plan. If
authority is delegated to the Committee, all references to the Board in the Plan
shall mean and relate to the Committee except as otherwise provided by the
Board.


(d)     Delegation to Officer. Except to the extent prohibited by applicable law
or regulation, the Board or the Committee may delegate all or any portion of its
responsibilities and powers to any person or persons selected by it, and may
revoke such delegation at any time. The ministerial responsibilities of the Plan
(e.g., management of day-to-day matters) are a function that has been delegated
to the Company’s officers as permitted by the terms of the Plan and in
compliance with applicable law and regulation. No officer to whom administrative
authority has been delegated pursuant to this provision may waive or modify any
restriction applicable to an award to such officer under the Plan.
 
(e)     No Liability. No member of the Board or the Committee, or any person to
whom the Board or Committee delegates responsibilities and/or duties, shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.


3.     SHARES AVAILABLE FOR AWARDS; LIMITATIONS.


(a)     Shares Available. Subject to adjustment as set forth in Section 3(c)
below, the aggregate number of Shares with respect to which Awards may be
granted under the Plan shall be 48,915,944. The aggregate number of Shares
available with respect to Awards under the Plan shall be reduced by one
(1) Share for each Share to which an Award relates; provided, however, that
(i) such aggregate number of Shares available with respect to Awards under the
Plan shall be reduced by 1.62 Shares for each Share which relates to a
Full-Value Award, (ii) no more than 11,550,400 Shares may be issued with respect
to Incentive Stock Options and (iii) any Award (or any portion thereof) settled
in cash will not be counted against, or have any effect upon, the number of
Shares available for issuance under this Plan. If, after the Effective Date, any
Shares covered by an Award granted under the Plan, or to which such an Award
relates, are forfeited, or the Award (or portion thereof) otherwise terminates
or is canceled without the delivery of Shares, then the Shares covered by such
Award, or to which such Award relates, or the number of Shares otherwise counted
against the aggregate number of shares with respect to which Awards may be
granted (including, for this purpose, any shares of the Company’s common stock
relating to Awards that are converted into the securities of another corporation
or entity pursuant to Section 3(c) below) (including the 1.62 Shares that relate
to Full Value Awards), to the extent of any such forfeiture, termination or
cancellation, shall again become Shares with respect to which Awards may be
granted; provided, however, that Shares (i) delivered in payment of the exercise
price of an Option or Stock Appreciation Right, (ii) not issued upon the
settlement of Stock Appreciation Rights, (iii) repurchased by the Company using
proceeds from Option exercises or (iv) delivered to or withheld by the Company
to pay federal, state or local withholding taxes, shall not become available
again for issuance under this Plan.


(b)     Limitations on Awards. No Participant may be granted Stock Options or
Stock Appreciation Rights under the Plan for more than 3,465,120 Shares, in the
aggregate, in any one calendar year of the Company. The foregoing limitation
shall be subject to adjustment as provided in Section 3(c). In addition, prior
to the repeal of the qualified performance-based compensation exception under
Section 162(m), in any one calendar year of the Company no Participant was
permitted to have been granted Qualified Performance-Based Awards: (i) (payable
in Shares) for more than 2,310,080 Shares (based on a target Award level on the
Grant Date) or (ii) (payable in cash) for more than $15,000,000 (based on a
target Award level on the Grant Date).


Notwithstanding anything in this Plan to the contrary and subject to adjustment
pursuant to Section 3(c) hereof, no Eligible Director may be granted, in any one
fiscal year of the Company, Awards specifically awarded under this Plan with an
aggregate maximum value, calculated as of their respective Grant Dates, of more
than $500,000.


The number of Shares subject to any Awards that are converted or substituted in
the event of a corporate transaction or event involving the Company of the type
described in Section 3(c) shall be disregarded for purposes of the limitations
set forth in this Section 3(b).


(c)     Adjustments. In the event a dividend or other distribution (whether in
the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Shares or other securities of the Company, or other similar
corporate transaction or event affects the Shares such that an adjustment is
determined by the Board to be necessary in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Board shall, in an equitable manner, adjust any or all
of (A) the number of Shares or other securities of the Company (or number and
kind of other securities or property) with respect to which Awards may be
granted, (B) the maximum number of Shares subject to an Award granted to a
Participant pursuant to Section 3(b) of the Plan, (C) the number of Shares or
other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards, (D) the grant or exercise price with
respect to any Award, and (E) any applicable performance goals with respect to
Awards; provided, in each case, that (A) with respect to Awards of Incentive
Stock Options, no such adjustment shall be authorized to the extent that such
authority would cause the Plan to violate Section 422(b)(1) of the Code, as from
time to time amended, unless the Board determines otherwise, (B) with respect to
any Award, no such adjustment shall be authorized to the extent that such
authority would be inconsistent with the ability of the Plan to meet the
requirements of Section 162(m), unless otherwise determined by the Board,
(C) with respect to any Award subject to Section 409A of the Code, no such
adjustment shall be authorized to the extent that such authority would cause the
Plan to fail to comply with, or qualify for, an exception to Section 409A of the
Code, and (D) any fractional shares resulting from such adjustment shall be
eliminated.


In the event of a corporate transaction or event involving the Company of the
type described in this Section 3(c), the Board may, in its sole discretion,
provide that outstanding Awards will be assumed by another entity or otherwise
equitably converted or substituted into the securities of such entity in
connection with such transaction or event.


Notwithstanding the foregoing, in the event of a transaction in which the
Company is not the surviving entity, or any other transaction in which the
shareholders of the Company exchange their Shares in the Company for stock or
equity securities of another company, or in the event of complete liquidation or
dissolution of the Company, or in the case of a tender offer accepted by the
Board, all outstanding Awards shall thereupon terminate, provided that the Board
may, prior to the effective date of any such transaction, either (i) make all
outstanding Awards immediately exercisable or vested or (ii) arrange to have the
surviving entity grant to the Participants replacement awards (including cash)
on terms which the Board shall determine to be fair and reasonable. The Board,
in its sole discretion and to the extent not inconsistent with Section 14(r)
hereof, may determine that, in the event of a transaction in which the Company
is not the surviving entity, each outstanding Award shall terminate within a
specified number of days after notice to the Participant, and such Participant
shall receive, with respect to each such Award, cash or other property,
including securities of any entity acquiring the Company, in an amount equal to
the fair market value of such Award (if any) as determined by the Board in its
sole discretion. In addition, for each Option or Stock Appreciation Right with
an exercise price or base price, as the case may be, greater than the
consideration offered in connection with any such transaction or event or Change
in Control, the Board may, in its sole discretion, elect to cancel such Option
or Stock Appreciation Right without any payment to the person holding such
Option or Stock Appreciation Right.


(d)     Substitute Awards. Any Shares underlying Substitute Awards shall not,
unless required by law, be counted against the Shares available for Awards under
the Plan.


(e)     Sources of Shares Deliverable under Awards. Shares to be issued under
the Plan may be made available from authorized and unissued Shares or of
treasury Shares. During the term of the Plan, the Company will, at all times,
reserve and keep available the number of Shares of Stock that shall be
sufficient to satisfy the requirements of the Plan.


4.     ELIGIBILITY.


Any Employee, including any officer or employee-director of the Company, or any
Affiliate, who is not a member of the Committee, shall be eligible to be
designated a Participant. Eligible Directors shall be eligible for Awards as
described in Section 10.


5.     STOCK OPTIONS.


(a)     Grant. Subject to the provisions of the Plan, the Board shall have sole
and complete authority to determine the Participants to whom Options shall be
granted (provided that Incentive Stock Options may only be granted to employees
of the Company or a parent or subsidiary of the Company within the meaning of
Code Sections 424 (e) and (f), respectively), the number of Shares to be covered
by each Option, the Option price and the conditions and limitations applicable
to the exercise of the Option; provided that the standard, initial vesting
schedule for Options will provide for vesting of such Awards in one or more
increments, over a service period of no less than three years (not including
special vesting terms set forth in the Award Agreement) provided, however, that
this limitation shall not: (i) apply to Options granted to Eligible Directors,
(ii) adversely affect a Participant’s rights under another plan or agreement,
(iii) apply to Substitute Awards or any other Awards granted in exchange for the
surrender of, or substitution of, another company’s awards to its employees and
directors, or (iv) apply to Options to purchase up to 404,264 Shares. The Board
shall have the authority to grant Incentive Stock Options, or to grant
Non-Qualified Stock Options, or to grant both types of Options. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to such rules as may be prescribed by Section 422 of the Code, as from
time to time amended, and any regulations implementing such statute. If an
Option that is intended to be an Incentive Stock Option fails to meet the
requirements thereof, the Option shall automatically be treated as a
Non-Qualified Stock Option to the extent of such failure.


(b)     Exercise Price. The Board in its sole discretion shall establish the
exercise price at the time each Option is granted. The exercise price of an
Option may not be less than the Fair Market Value on the Grant Date (or 110% of
the Fair Market Value in the case of an Incentive Stock Option granted to a 10%
Shareholder), except in the case of Substitute Awards.


(c)     Exercise. Each Option shall be exercisable at such times and subject to
such terms and conditions as the Board may, in its sole discretion, specify in
the applicable Award Agreement or thereafter. The Board may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of federal or state securities laws,
as it may deem necessary or advisable. Notwithstanding the foregoing, an Option
shall not be exercisable after the expiration of ten years from the Grant Date
(or five years in the case of an Incentive Stock Option granted to a 10%
Shareholder).


(d)     Payment. No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the Option price is received by the Company.
Such payment may be made in cash or its equivalent, by exchanging, actually or
constructively, Shares owned by the Participant (for any minimum period set
forth in the Award Agreement or as may otherwise be required by the Board and
which are not the subject of any pledge or other security interest), by another
means approved by the Board, or by a combination of the foregoing, provided that
the combined value of all cash and cash equivalents and the Fair Market Value of
any such Shares so tendered to the Company as of the date of such tender is at
least equal to such Option price. A Participant may elect to pay all or any
portion of the aggregate exercise price by having Shares with a Fair Market
Value on the date of exercise equal to the aggregate exercise price withheld by
the Company or sold by a broker-dealer.
 
(e)     Extension of Exercise Period. If the exercise of an Option is prevented
by Section 14(d), the Option shall remain exercisable until thirty days after
the date that such exercise first would no longer be prevented by such
provision, but in any event no later than the expiration date of such Option.


6.     STOCK APPRECIATION RIGHTS.


(a)     Grant. Subject to the provisions of the Plan, the Board shall have sole
and complete authority to determine the Participants to whom Stock Appreciation
Rights shall be granted, the number of Shares to be covered by each Stock
Appreciation Right Award, the grant price thereof and the conditions and
limitations applicable to the exercise thereof. Stock Appreciation Rights may be
granted in tandem with another Award, in addition to another Award, or
freestanding and unrelated to another Award. Stock Appreciation Rights granted
in tandem with or in addition to an Award may be granted either at the same time
as the Award or, except in the case of Incentive Stock Options, at a later time.
Stock Appreciation Rights shall not be exercisable earlier than one (1) year
after the Grant Date (not including special vesting terms set forth in the Award
Agreement), and shall have a grant price no less that the Fair Market Value of
Shares covered by the right on the Grant Date (except with respect to a
Substitute Award).


(b)     Exercise and Payment. A Stock Appreciation Right shall entitle the
Participant to receive an amount equal to the excess of the Fair Market Value of
a Share on the date of exercise of such Stock Appreciation Right over the grant
price thereof. The Board shall determine whether a Stock Appreciation Right
shall be settled in cash, Shares or a combination of cash and Shares.


(c)     Other Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Board shall determine, at or after the grant of
a Stock Appreciation Right, the term (up to a maximum of ten years from the
Grant Date), methods of exercise, methods and form of settlement, and any other
terms and conditions of any Stock Appreciation Right. Any such determination by
the Board may be changed by the Board from time to time and may govern the
exercise of Stock Appreciation Rights granted or exercised prior to such
determination, as well as Stock Appreciation Rights granted or exercised
thereafter. The Board may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it shall deem appropriate.


(d)     Extension of Exercise Period. If the exercise of a Stock Appreciation
Right is prevented by Section 14(d), the Stock Appreciation Right shall remain
exercisable until thirty days after the date that such exercise first would no
longer be prevented by such provision, but in any event no later than the
expiration date of such Stock Appreciation Right.


7.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS.


(a)     Grant. Subject to the provisions of the Plan, the Board shall have sole
and complete authority to determine the Participants to whom Shares of
Restricted Stock and Restricted Stock Units shall be granted, the number of
Shares of Restricted Stock and/or the number of Restricted Stock Units to be
granted to each Participant, the duration of the period during which, and the
conditions under which, the Restricted Stock and Restricted Stock Units may be
forfeited to the Company, and the other terms and conditions of such Awards. The
standard, initial vesting schedule applicable to Restricted Stock and/or
Restricted Stock Units shall provide for vesting of such Award, in one or more
increments, over a service period of no less than three years or, in the case of
Performance Awards, a performance period of no less than one year (in each case,
not including special vesting terms set forth in the Award Agreement); provided
however, this limitation shall not: (i) apply to Awards granted to Eligible
Directors, (ii) adversely affect a Participant’s rights under another plan or
agreement, (iii) apply to Substitute Awards or any other Awards granted in
exchange for the surrender of, or substitution of, another company’s awards to
its employees and directors, or (iv) apply to up to 404,264 Shares relating to
Restricted Stock and/or Restricted Stock Unit Awards granted pursuant to this
Section 7.


(b)     Transfer Restrictions. Shares of Restricted Stock and Restricted Stock
Units may not be sold, assigned, transferred, pledged or otherwise encumbered,
except, in the case of Shares of Restricted Stock, as provided in the Plan or
the applicable Award Agreements. Certificates issued in respect of Shares of
Restricted Stock shall be registered in the name of the Participant and
deposited by such Participant, together with a stock power endorsed in blank,
with the Company. Upon the lapse of the restrictions applicable to such Shares
of Restricted Stock, the Company shall deliver such certificates to the
Participant or the Participant’s legal representative.


(c)     Payment. Each Restricted Stock Unit shall have a value equal to the Fair
Market Value of a Share on the settlement or payment date of such Award.
Restricted Stock Units shall be paid in cash, Shares, other securities or other
property, as determined in the sole discretion of the Board, upon the lapse of
the restrictions applicable thereto, or otherwise in accordance with the
applicable Award Agreement.
 
(d)     Dividends and Distributions. Dividends and other distributions paid on
or in respect of any Shares of Restricted Stock or Restricted Stock Units may be
paid directly to the Participant, or may be reinvested in additional Shares of
Restricted Stock or in additional Restricted Stock Units, as determined by the
Board in its sole discretion.


(e)     Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the date of grant, a copy of
such election with the Company and the Internal Revenue Service in accordance
with the regulations under Section 83 of the Code. The Committee may provide in
the applicable Award Agreement that the Restricted Stock Award is conditioned
upon the Participant’s making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.


8.     PERFORMANCE AWARDS.


(a)    Grant. Subject to the limitations set forth in Section 3, the Board shall
have sole and complete authority to determine the eligible individuals who shall
receive a “Performance Award,” which shall consist of a right that is
(i) denominated and/or payable in cash, Shares or any other form of Award
issuable under this Plan (or any combination thereof), (ii) valued, as
determined by the Board, in accordance with the achievement of such performance
goals during such performance periods as the Board shall establish, and
(iii) payable at such time and in such form as the Board shall determine. Unless
otherwise determined by the Board, any such Performance Award shall be evidenced
by an Award Agreement containing the terms of such Award, including, but not
limited to, the performance criteria and such terms and conditions as may be
determined from time to time by the Board, in each case, not inconsistent with
this Plan. In relation to any Performance Award, the performance period may
consist of one or more calendar years or other fiscal period of at least one
(1) year in length for which performance is being measured.


(b)     Terms and Conditions. Qualified Performance-Based Awards granted prior
to the repeal of the exception for performance-based compensation under
Section 162(m) were required to be conditioned upon the achievement of
pre-established, objective goals relating to one or more of the following
performance measures, as determined in writing by the Board and subject to such
modifications as specified by the Board: cash flow; cash flow from operations;
earnings (including earnings before interest, taxes, depreciation, and
amortization or some variation thereof); earnings per share, diluted or basic;
earnings per share from continuing operations; internal rate of return; net
asset turnover; inventory turnover; capital expenditures; debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; share price; equity ratios; economic value added; cost of capital;
assets or change in assets; expenses; expense reduction levels; productivity;
delivery performance; safety record and/or performance; environmental record
and/or performance; mine closures; stock price; interest-sensitivity gap levels;
return on equity or capital employed; total or relative increases to shareholder
return; return on capital; return on assets or net assets; revenue; income or
net income; operating income or net operating income; operating profit or net
operating profit; gross margin, operating margin or profit margin; amount of oil
and gas reserves; oil and gas reserve additions; oil and gas reserve replacement
ratios and similar measures; finding and development costs (including costs of
finding oil and gas reserves); daily natural gas and/or oil production; volumes
metrics (including volumes sold, volumes produced, volumes transported and
similar measures); drilling and well metrics (including number of gross or net
wells drilled, number of horizontal wells drilled, cost per well and similar
measures); operating efficiency metrics; charge-offs; non-performing assets;
asset sale targets; asset quality levels; value of assets; employee
retention/attrition rates; investments; regulatory compliance; satisfactory
internal or external audits; improvement of financial ratings; value creation;
achievement of balance sheet or income statement objectives; and completion of
acquisitions, business expansion, product diversification and other
non-financial operating and management performance objectives. To the extent
consistent with Section 162(m), the Board may determine that certain adjustments
shall apply, in whole or in part, in such manner as determined by the Board, to
include or exclude the effect of any of the following events that occur during a
performance period including the following: the impairment of tangible or
intangible assets; asset write-downs; litigation or claim judgments or
settlements; acquisitions or divestitures; gains/losses on the sale of assets;
foreign exchange gains and/or losses; expenses related to stock offerings and
stock repurchases; the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; business combinations,
reorganizations and/or restructuring programs, including, but not limited to,
reductions in force and early retirement incentives; currency fluctuations; and
any unusual, infrequent or non-recurring items, including, but not limited to,
such items described in management’s discussion and analysis of financial
condition and results of operations or the financial statements and notes
thereto appearing in the Company’s annual report to shareholders for the
applicable year. Performance measures may be determined either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or subsidiary entity thereof, either individually,
alternatively or in any combination, and measured over a period of time
including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Board. For the avoidance of doubt, the Board may approve Performance Awards
other than Qualified Performance-Based Awards that are based on the performance
measures set forth in this Section 8(b).


(c)     Additional Restrictions. The Board, in its sole discretion, may also
establish such additional restrictions or conditions that must be satisfied as
conditions precedent to the payment of all or a portion of any Performance
Awards. Such additional restrictions or conditions need not be performance-based
and may include, among other things, the receipt by a Participant of a specified
annual performance rating, the continued employment by the Participant and/or
the achievement of specified performance goals by the Company, business unit or
Participant. Furthermore, and notwithstanding any provision of this Plan to the
contrary, the Board, in its sole discretion, may retain the discretion to
increase or reduce the amount of any Performance Award to a Participant if it
concludes that such increase or reduction is necessary or appropriate based
upon: (i) an evaluation of such Participant’s performance; (ii) comparisons with
compensation received by other similarly situated individuals working within the
Company’s industry or peer group; (iii) the Company’s financial results and
conditions; or (iv) such other factors or conditions that the Board deems
relevant; provided, however, the Board shall not use its discretionary authority
to increase any Award to the extent prohibited under Section 162(m).


(d)     Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with procedures established by the Board, on a deferred basis.


9.     OTHER STOCK-BASED AWARDS.


The Board shall have authority to grant to Participants Other Stock-Based
Awards, which shall consist of any right that is (i) not an Award described in
Sections 5 through 8 above and (ii) an Award of Shares or an Award denominated
or payable in, valued in whole or in part by reference to, or otherwise based on
or related to, Shares (including, without limitation, securities convertible
into Shares), as deemed by the Board to be consistent with the purposes of the
Plan. Subject to the terms of the Plan and any applicable Award Agreement, the
Board shall determine the terms and conditions of any such Other Stock-Based
Award.


10.     ELIGIBLE DIRECTORS.


Except as otherwise determined by the Board in its sole discretion, Eligible
Directors shall receive Awards in accordance with this Section. Except as
otherwise provided in this Section, Awards to Eligible Directors shall be
subject to the remaining provisions of the Plan.


(a)     Terms of Grants. The exercise price per Share of each Option granted to
an Eligible Director shall be the Fair Market Value of a Share on the Grant
Date. Options shall vest ratably and become exercisable in one-third increments
on each anniversary of the Grant Date.  Except as otherwise provided in this
paragraph, Options shall expire ten (10) years from the Grant Date. Unvested
Options shall immediately vest and become exercisable if an individual ceases to
be a director on account of death, disability or retirement at normal retirement
age for directors, and shall remain exercisable until the normal expiration of
the Option. Upon termination as a director for any other reason other than
Cause, unvested Options shall be forfeited and vested Options shall remain
exercisable for three months following the termination date. Upon termination as
a Director for Cause, all Options (whether or not vested) shall be forfeited as
of the termination date.


(b)     Deferred Stock Unit Grants. The Board may grant Deferred Stock Units to
Eligible Directors in lieu of all or any portion of the annual retainer or
meeting fees otherwise payable to the Eligible Directors. Each Deferred Stock
Unit shall entitle the Eligible Director to receive one Share or an amount of
cash equal to the Fair Market Value of a Share on the payment date, on terms and
conditions established by the Board. The Board may also permit Eligible
Directors to elect to receive Deferred Stock Units in lieu of all or any portion
of the annual retainer or meeting fees otherwise payable to the Eligible
Director in cash, or to defer receipt of Shares or cash to be paid pursuant to
Deferred Stock Units, in accordance with a deferred compensation policies
established by the Company.


(c) Other Awards. The Board in its sole discretion may grant other types of
Awards to Eligible Directors other than those specifically described in this
Section 10.
 
11.     TERMINATION OF EMPLOYMENT/SERVICE.


The Board shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of
employment/service, including a termination by the Company or an Affiliate of
the Company without Cause, by a Participant voluntarily, or by reason of death,
Disability or Retirement.


12.     CHANGE IN CONTROL.


To the extent not inconsistent with Section 14(r) hereof, in the event that the
Company engages in a transaction constituting a Change in Control, the Board
shall have complete authority and discretion, but not the obligation, to
accelerate the vesting of outstanding Awards and the termination of restrictions
on Shares. In addition, the Board may, if deemed appropriate, in its discretion,
in connection with a Change in Control, (i) provide for an equivalent award or
Substitute Award in respect of securities of the surviving entity of such
transaction; (ii) upon advance notice to the affected Participants, cancel any
outstanding Options or Stock Appreciation Rights and pay to the holders thereof,
in cash, stock or other property (including the property, if any, payable in
such a transaction) (or any combination thereof), an amount equal to the excess
of the fair market value of the Shares covered by the Award, based on the price
per Share received or to be received by other shareholders of the Company in
such a transaction or such other value as determined by the Board (the
“Transaction Fair Market Value”), over the exercise price of the Award, or
(iii) make provision for a cash payment or payment of other property (including
the property, if any, payable in such transaction) to the holder of any other
outstanding Award in settlement of such Award; provided that, in the case of an
Option or Stock Appreciation Right with an exercise price that equals or exceeds
the Transaction Fair Market Value, the Board may cancel such Options or Stock
Appreciation Right without payment or consideration therefor. Any such action
taken shall be performed in accordance with the applicable provisions of the
Code and treasury regulations issued thereunder so as not to affect the status
of (A) any Award intended to qualify as an Incentive Stock Option under
Section 422 of the Code, unless the Board determines otherwise, (B) any
Qualified Performance-Based Award, unless the Board determines otherwise, or
(C) any Award intended to comply with, or qualify for an exception to,
Section 409A of the Code. Any such action taken by the Board will be final,
conclusive and binding for all purposes of this Plan.


13.     AMENDMENT AND TERMINATION.


(a)     Amendments to the Plan and Award Agreements. Except to the extent
prohibited by applicable law and unless otherwise expressly provided in an Award
Agreement or in the Plan, the Board may amend, alter, suspend, discontinue,
cancel or terminate the Plan or an Award Agreement or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation, cancellation or termination shall: (i) be made without
shareholder approval if such approval is necessary to comply with any applicable
law, tax or regulatory requirement, or listing requirement of the New York Stock
Exchange or any other national exchange on which the Shares are listed, for
which or with which the Board deems it necessary or desirable to qualify or
comply; or (ii) be made without the consent of the affected Participant, if such
action would adversely affect any material rights of such Participant under any
outstanding Award. Notwithstanding the foregoing or any provision of the Plan or
an Award Agreement to the contrary, the Board may at any time (without the
consent of any Participant) modify, amend or terminate any or all of the
provisions of this Plan or an Award Agreement to the extent necessary to:
(i) conform the provisions of the Plan and/or Award with Section 162(m),
Section 409A or any other provision of the Code or other applicable law, the
regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of the Plan and/or Award shall
adversely affect the rights of a Participant; and (ii) to enable the Plan to
achieve its stated purposes in any jurisdiction outside the United States in a
tax-efficient manner and in compliance with local rules and regulations.


(b)     Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Board is authorized to make adjustments in the terms
and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 3(c) hereof) affecting the Company, any Affiliate, or the
financial statements of the Company or any Affiliate, or of changes in
applicable laws, regulations, or accounting principles, whenever the Board
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan; provided that no such adjustment shall be authorized to the
extent that such authority would be inconsistent with the Plan’s meeting the
requirements of Section 409A or to the extent the adjustment would not be
permitted under Section 162(m).


(c)     Cancellation. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, the Board may cause any Award granted hereunder to be
canceled in consideration of a cash payment or alternative Award made to the
holder of such canceled Award equal in value to the Fair Market Value of such
canceled Award except to the extent that such payment would violate the
requirements of Section 409A of the Code. Notwithstanding the foregoing and any
other provision of this Plan, except for adjustment provided in Section 3(c) or
in connection with a corporate transaction involving the Company (including,
without limitation, any stock dividend, distribution (whether in the form of
cash, other Company securities, or other property), stock split, extraordinary
cash dividend, recapitalization, Change in Control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other Company securities, or similar transaction(s)), the terms of
outstanding Options or Stock Appreciation Rights may not be (i) amended to
reduce the exercise price of such outstanding Options or Stock Appreciation
Rights or (ii) cancelled in exchange for cash, other Awards or Options or Stock
Appreciation Rights with an exercise price that is less than the exercise price
of the original Options or Stock Appreciation Rights without obtaining
shareholder approval.


14.     GENERAL PROVISIONS.


(a)     Dividend Equivalents. In the sole and complete discretion of the Board,
an Award may provide the Participant with dividends or dividend equivalents,
payable in cash, Shares, other securities or other property on a current or
deferred basis.


(b)     Nontransferability. Except to the extent provided in an Award Agreement,
no Award shall be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, except by will or the laws of
descent and distribution.


(c)     No Rights to Awards. No Employee, Participant or other Person shall have
any claim to be granted any Award, and there is no obligation for uniformity of
treatment of Employees, Eligible Directors, consultants, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.


(d)     Share Certificates and Legal Restrictions. All certificates for Shares
or other securities of the Company or any Affiliate delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Board may deem advisable under the
Plan or the rules, regulations, and other requirements of the SEC, the listing
standards of the New York Stock Exchange or any stock exchange upon which such
Shares or other securities are then listed, and any applicable federal or state
laws, and the Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.


(e)     Withholding. A Participant may be required to pay to the Company or any
Affiliate and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant an amount (in cash, Shares, other securities, other Awards or
other property) sufficient to cover any federal, state, local or foreign income
taxes or such other applicable taxes required by law in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. The Company may, in its
discretion, permit a Participant (or any beneficiary or other Person entitled to
act) to elect to pay a portion or all of the amount such taxes in such manner as
the Committee shall deem to be appropriate, including, but not limited to,
authorizing the Company to withhold, or agreeing to surrender to the Company,
Shares owned by such Participant or a portion of such forms of payment that
would otherwise be distributed pursuant to an Award.


Notwithstanding the foregoing or any provisions of the Plan to the contrary, any
broker-assisted cashless exercise shall comply with the requirements of
Financial Accounting Standards Board, Accounting Standards Codification, Topic
718 and any withholding satisfied through a net-settlement shall be limited to
the minimum statutory withholding requirements or as otherwise determined in the
discretion of the Board.


(f)     Award Agreements. Unless otherwise determined by the Board, each Award
hereunder shall be evidenced by an Award Agreement that shall be delivered to
the Participant and shall specify the terms and conditions of the Award and any
rules applicable thereto.


(g)     No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other compensation arrangements, which may, but need not, provide for the
grant of Options, Restricted Stock, Shares and other types of Awards provided
for hereunder (subject to shareholder approval if such approval is required),
and such arrangements may be either generally applicable or applicable only in
specific cases.


(h)     No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.


(i)     No Rights as Shareholder. Subject to the provisions of the applicable
Award, no Participant or holder or beneficiary of any Award shall have any
rights as a shareholder with respect to any Shares to be distributed under the
Plan until he or she has become the holder of such Shares. Notwithstanding the
foregoing, in connection with each grant of Restricted Stock hereunder, the
applicable Award shall specify if and to what extent the Participant shall not
be entitled to the rights of a shareholder in respect of such Restricted Stock.
 
(j)     Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware without giving
effect to the conflict of law principles thereof.


(k)     Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(l)     Other Laws. The Board may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation or entitle the
Company to recover the same under Section 16(b), and any payment tendered to the
Company by a Participant, other holder or beneficiary in connection with the
exercise of such Award shall be promptly refunded to the relevant Participant,
holder, or beneficiary. Without limiting the generality of the foregoing, no
Award granted hereunder shall be construed as an offer to sell securities of the
Company, and no such offer shall be outstanding, unless and until the Board in
its sole discretion has determined that any such offer, if made, would be in
compliance with all applicable requirements of the U.S. federal securities laws
and any other laws to which such offer, if made, would be subject.


(m)     No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.


(n)     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Board shall determine whether cash,
other securities, or other property shall be paid or transferred in lieu of any
fractional Shares or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.


(o)     Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


(p)     Parachute Payments. The Board may provide in an Award Agreement that no
amounts shall be paid or considered paid to the extent that any such payments
would be nondeductible by the Company under Code Section 280G.


(q)     Section 162(m). Notwithstanding any provision of the Plan or Award
Agreement to the contrary if an Award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) and the regulations issued
thereunder and a provision of this Plan or an Award Agreement would prevent such
Award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed). In no event
shall any member of the Board, the Committee or the Company (or its employees,
officers or directors) have any liability to any Participant (or any other
Person) due to the failure of an Award to satisfy the requirements of
Section 162(m).


(r)     Section 409A. Notwithstanding any provision of the Plan or an Award
Agreement to the contrary, if any Award or benefit provided under this Plan is
subject to the provisions of Section 409A, the provisions of the Plan and any
applicable Award Agreement shall be administered, interpreted and construed in a
manner necessary to comply with Section 409A or an exception thereto (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). The following provisions shall apply, as applicable:


(i)     If a Participant is a Specified Employee and a payment subject to
Section 409A (and not excepted therefrom) to the Participant is due upon
Separation from Service, such payment shall be delayed for a period of six
(6) months after the date the Participant Separates from Service (or, if
earlier, the death of the Participant). Any payment that would otherwise have
been due or owing during such six-month period will be paid immediately
following the end of the six-month period in the month following the month
containing the 6-month anniversary of the date of termination unless another
compliant date is specified in the applicable agreement.


(ii)     For purposes of Section 409A, and to the extent applicable to any Award
or benefit under the Plan, it is intended that distribution events qualify as
permissible distribution events for purposes of Section 409A and shall be
interpreted and construed accordingly. With respect to payments subject to
Section 409A, the Company reserves the right to accelerate and/or defer any
payment to the extent permitted and consistent with Section 409A. Whether a
Participant has Separated from Service or employment will be determined based on
all of the facts and circumstances and, to the extent applicable to any Award or
benefit, in accordance with the guidance issued under Section 409A. For this
purpose, a Participant will be presumed to have experienced a Separation from
Service when the level of bona fide services performed permanently decreases to
a level less than twenty percent (20%) of the average level of bona fide
services performed during the immediately preceding thirty-six (36) month period
or such other applicable period as provided by Section 409A.


(iii)     The Board, in its discretion, may specify the conditions under which
the payment of all or any portion of any Award may be deferred until a later
date. Deferrals shall be for such periods or until the occurrence of such
events, and upon such terms and conditions, as the Board shall determine in its
discretion, in accordance with the provisions of Section 409A, the regulations
and other binding guidance promulgated thereunder; provided, however, that no
deferral shall be permitted with respect to Options, Stock Appreciation Rights
and other stock rights subject to Section 409A. An election shall be made by
filing an election with the Company (on a form provided by the Company) on or
prior to December 31st of the calendar year immediately preceding the beginning
of the calendar year (or other applicable service period) to which such election
relates (or at such other date as may be specified by the Board to the extent
consistent with Section 409A) and shall be irrevocable for such applicable
calendar year (or other applicable service period). To the extent authorized, a
Participant who first becomes eligible to participate in the Plan may file an
election (“Initial Election”) at any time prior to the 30-day period following
the date on which the Participant initially becomes eligible to participate in
the Plan (or at such other date as may be specified by the Board to the extent
consistent with Section 409A). Any such Initial Election shall only apply to
compensation earned and payable for services rendered after the effective date
of the Election.


(iv)     The grant of Non-Qualified Stock Options, Stock Appreciation Rights and
other stock rights subject to Section 409A shall be granted under terms and
conditions consistent with Treas. Reg. § 1.409A-1(b)(5) such that any such Award
does not constitute a deferral of compensation under Section 409A. Accordingly,
any such Award may be granted to Employees and Eligible Directors of the Company
and its subsidiaries and affiliates in which the Company has a controlling
interest. In determining whether the Company has a controlling interest, the
rules of Treas. Reg. § 1.414(c)-2(b)(2)(i) shall apply; provided that the
language “at least 50 percent” shall be used instead of “at least 80 percent” in
each place it appears; provided, further, where legitimate business reasons
exist (within the meaning of Treas. Reg. § 1.409A-1(b)(5)(iii)(E)(i)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. The rules of Treas. Reg. §§ 1.414(c)-3 and 1.414(c)-4
shall apply for purposes of determining ownership interests.


(s)     Disclaimer. Although it is the intent of the Company that this Plan and
Awards hereunder, to the extent the Committee deems appropriate and to the
extent applicable, comply with Rule 16b-3, 409A and 422 of the Code: (a) none of
the Company, the Board or the Committee warrants that any Award under the Plan
will qualify for favorable tax treatment under any provision of the federal,
state, local or non-United States law; and (b) in no event shall any member of
the Board or the Committee or the Company (or its employees, officers or
directors) have any liability to any Participant (or any other Person) due to
the failure of an Award to satisfy the requirements of Rule 16b-3, 409A or 422
of the Code or for any tax, interest, or penalties the Participant might owe as
a result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.


(t)     Clawback. Notwithstanding any other provisions in this Plan, any Award
which is subject to recovery under any law, government regulation, stock
exchange listing requirement, or Company policy, shall be subject to such
deductions, recoupment and clawback as may be required to be made pursuant to
such law, government regulation, stock exchange listing requirement or Company
policy, as may be in effect from time to time, and which may operate to create
additional rights for the Company with respect to Awards and recovery of amounts
relating thereto. By accepting Awards under the Plan, Participants agree and
acknowledge that they are obligated to cooperate with, and provide any and all
assistance necessary to, the Company to recover or recoup any Award or amounts
paid under the Plan subject to clawback pursuant to such law, government
regulation, stock exchange listing requirement or Company policy. Such
cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover or recoup any
Award or amounts paid under the Plan from a Participant’s accounts, or pending
or future compensation or Awards.


(u)     Sub-Plans. The Board may from time to time establish sub-plans under
this Plan, including, but not limited to, for purposes of satisfying securities,
tax or other laws of various jurisdictions in which the Company intends to grant
Awards. Any sub-plans shall contain such limitations and other terms and
conditions as the Board determines are necessary or desirable. All sub-plans
shall be deemed a part of this Plan, but, if applicable, each sub-plan shall
apply only to the Participants in the jurisdiction for which the sub-plan was
designed.
 
15. TERM OF THE PLAN.


(a)     Effective Date. The amendment and restatement of this Plan shall be
effective on May 11, 2016 and further amended on January 26, 2018 (the
“Effective Date”). Notwithstanding the foregoing or anything else contained
herein to the contrary, all remuneration payable under the terms of this Plan
pursuant to written binding contracts in effect on November 2, 2017 shall be
governed by the terms and conditions of this Plan in effect immediately prior to
this amendment and restatement and, as a result, and, for the avoidance of
doubt, none of the changes made pursuant to this amendment and restatement of
this Plan shall result in the material modification of the remuneration payable
under such contracts.


(b)     Expiration Date. No Awards may be granted under the Plan after the day
immediately preceding the tenth anniversary of May 11, 2016. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the authority
for grant of new Awards hereunder has been exhausted.


16.     DEFINITIONS.


As used in the Plan, the following terms shall have the meanings set forth
below:


“10% Shareholder” means an Employee who, as of the date on which an Incentive
Stock Option is granted to such Employee, owns more than ten percent (10%) of
the total combined voting power of all classes of Shares then issued by the
Company or any of its subsidiaries.


“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest and (iii) an Affiliate of the Company as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, in either case as
determined by the Committee.


“Annual Meeting” shall have the meaning set forth in Section 15(a).


“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Award, Other Stock-Based Award or other Award
permitted under the Plan.


“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award, which shall not become effective
until executed or acknowledged by a Participant.


“Board” shall mean the Board of Directors of the Company.


“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
a determination by the Committee that a Participant has: (1) committed an act of
embezzlement, fraud, dishonesty or breach of fiduciary duty to the Company;
(2) deliberately and repeatedly violated the rules of the Company or the valid
instructions of the Board or an authorized officer of the Company; (3) made any
unauthorized disclosure of any of the material secrets or confidential
information of the Company; or (4) engaged in any conduct that could reasonably
be expected to result in material loss, damage or injury to the Company.


“Change in Control” shall mean, unless otherwise defined in the applicable Award
Agreement, the earliest to occur of: (1) any one “person” as such term is used
in Sections 13(d) and 14(d) of the Exchange Act (other than (A) the Company,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (C) any corporation owned, directly or indirectly, by
the shareholders of the Company in substantially the same proportions as their
ownership of Shares), or more than one “person” acting as a “group,” is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
of Shares that, together with the Shares held by such “person” or “group,”
possess more than 50% of the total fair market value or total voting power of
the Shares and other stock of the Company; (2) a majority of members of the
Board is replaced during any 12 month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election; or (3) the sale of all or substantially all
of the Company’s assets (which shall be determined in the sole discretion of the
Committee); provided, however, that, in addition to the foregoing, such event
must also qualify as a “Change in Control” event within the meaning of Treas.
Reg. Section 1.409A-3(i)(5)(i) with respect to the Company. For the avoidance of
doubt, references within this definition of “Change in Control” to the “Company”
are solely to CNX Resources Corporation, such that a sale of a subsidiary of CNX
Resources Corporation shall not constitute a “Change in Control” under the Plan
unless otherwise determined in the sole discretion of the Committee.


“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


“Committee” shall mean a committee of the Board designated by the Board to be
responsible for the administration of the Plan (though excluding day-to-day
administration). To the extent deemed appropriate by the Board, the Committee
shall be composed of not less than two individuals who are “non-employee
directors” within the meaning of Section 16 and “independent directors” within
the meaning of Section 303A of the New York Stock Exchange Listed Company
Manual, and, for remuneration that was granted pursuant to a written binding
contract that was in effect on November 2, 2017, the Committee must be comprised
solely of two or more individuals who are “outside directors” within the meaning
of Section 162(m).
 
“Company” shall mean CNX Resources Corporation.


“Deferred Stock Unit” means a right, granted to Eligible Directors in accordance
with Section 10, to acquire a Share for no consideration or some other amount
determined by the Board.


“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a Participant’s inability, because of physical or mental incapacity
or injury (that has continued for a period of at least 12 consecutive calendar
months), to perform for the Company or an Affiliate substantially the same
services as he or she performed prior to incurring such incapacity or injury.
Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A (and not excepted therefrom) and payable upon Disability, such term
shall mean the Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or to last for a continuous period of
not less than 12 months.


“Effective Date” shall have the meaning set forth in Section 15(a) hereof.


“Eligible Director” means a director who is not an employee of the Company or
any of its Affiliates.


“Employee” shall mean an employee or consultant of the Company or of any
Affiliate, including any individual who enters into an employment agreement with
the Company or an Affiliate which provides for commencement of employment within
three months of the date of the agreement.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Fair Market Value” shall mean the fair market value of the property or other
items being valued, as determined by the Board in its sole discretion. Fair
Market Value with respect to the Shares, as of any date, shall mean (i) if the
Shares are listed on a securities exchange, the closing sales price per share of
the Shares on such exchange or over such system on such date, or in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, (ii) if the Shares are not so
listed or traded, the mean between the bid and offered prices of the Shares for
such date or (iii) in the event there is no public market for the Shares, the
fair market value as determined by the Board in its sole discretion.


“Full-Value Award” means any Award of Shares under this Plan or an Award payable
in Shares, other than an Option or a Stock Appreciation Right.


“Grant Date” means, with respect to an Award, date on which the Board makes the
determination to grant such Award, or such other date as is determined by the
Board. Within a reasonable time thereafter, the Company will deliver an Award
Agreement to the Participant.


“Incentive Stock Option” shall mean a right to purchase Shares from the Company
that is granted under Section 5 of the Plan and that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.


“Non-Qualified Stock Option” shall mean a right to purchase Shares from the
Company that is granted under Section 5 of the Plan and that is not intended to
be an Incentive Stock Option.


“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.


“Other Stock-Based Award” shall mean any right granted under Section 9 of the
Plan.


“Participant” shall mean any Employee or Eligible Director who receives an Award
under the Plan.


“Performance Award” shall mean any right granted under Section 8 of the Plan.


“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, government or political
subdivision thereof or other entity.


“Plan” shall mean this CNX Resources Corporation Equity Incentive Plan, as
amended and restated herein.


“Restricted Stock” shall mean any Share granted under Section 7 of the Plan.


“Qualified Performance-Based Award” means any a Performance Award, or a portion
of such Award, that was intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m). (Effective for tax years
after 2017, the qualified performance-based compensation exception under Section
162(m) was repealed, and, thereafter, no further Qualified Performance-Based
Awards shall be granted under the Plan; provided, however that notwithstanding
such repeal, the qualified performance-based compensation exception under
Section 162(m) is subject to a transition rule for remuneration that is payable
pursuant to a written binding contract that was in effect on November 2, 2017
and is not materially modified thereafter. For the avoidance of doubt, it is the
intent of the Company to preserve the qualified performance-based compensation
exception that is and/or may be payable under the Plan to the maximum extent
permissible by law.)


“Restricted Stock Unit” shall mean any unit granted under Section 7 of the Plan.


“Retirement” shall mean with respect to a Participant other than an Eligible
Director retirement of a Participant from the employ or service of the Company
or any of its Affiliates in accordance with the terms of the applicable Company
retirement plan or, if a Participant is not covered by any such plan, retirement
on or after such Participant’s 65th birthday, unless otherwise defined or
provided in the applicable Award Agreement.
 
“SEC” shall mean the Securities and Exchange Commission or any successor agency
thereto, and shall include the staff thereof.


“Section 16” shall mean Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.


“Section 162(m)” shall mean Section 162(m) of the Code and the rules promulgated
thereunder or any successor provision thereto as in effect from time to time.


“Section 409A” shall mean Section 409A of the Code, the regulations and other
binding guidance promulgated thereunder.


“Separation from Service” and “Separate from Service” shall mean the
Participant’s death, retirement or other termination of employment or service
with the Company (including all persons treated as a single employer under
Section 414(b) and 414(c) of the Code) that constitutes a “separation from
service” (within the meaning of Section 409A). For purposes hereof, the
determination of controlled group members shall be made pursuant to the
provisions of Section 414(b) and 414(c) of the Code; provided that the language
“at least 50 percent” shall be used instead of “at least 80 percent” in each
place it appears in Section 1563(a)(1),(2) and (3) of the Code and Treas. Reg. §
1.414(c)-2; provided, further, where legitimate business reasons exist (within
the meaning of Treas. Reg. § 1.409A-1(h)(3)), the language “at least 20 percent”
shall be used instead of “at least80 percent” in each place it appears. Whether
a Participant has Separated from Service will be determined based on all of the
facts and circumstances and, to the extent applicable to any Award or benefit,
in accordance with the guidance issued under Section 409A. A Participant will be
presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide  services performed during the
immediately preceding thirty-six (36) month period or such other applicable
period as provided by Section 409A.


“Shares” shall mean shares of the common stock, $.01 par value, of the Company,
or such other securities of the Company as may be designated by the Board from
time to time.


“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph (5) thereof) of the Company as determined in
accordance with the regulations issued under Code Section 409A and the
procedures established by the Company.


“Stock Appreciation Right” shall mean any right granted under Section 6 of the
Plan.


“Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.


“Transaction Fair Market Value” shall have the meaning set forth in Section 12. 



